Citation Nr: 1225951	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include a lumbar strain and disc bulging.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Historically, a June 1974 RO rating decision denied the Veteran's original claim for service connection for a low back disorder.  The Veteran did not file a timely Notice of Disagreement (NOD) with that rating decision, and hence it became final.  See U.S.C.A. § 710; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.  

The Veteran applied to reopen the claim in June 2003 and reopening was denied in a January 2004 rating decision, which the Veteran has appealed.  

The Veteran and his wife testified in April 2006 before a Decision Review Officer and he testified before the undersigned Veterans Law Judge, sitting at Houston, Texas, in February 2010l.  Transcripts thereof are on file.  

The Board remanded this case in April 2010 to obtain records of the Social Security Administration (SSA) and to afford the Veteran appropriate notice pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), which was done in August 2010.  

Thereafter, in a July 2011 Board decision it was noted that new service treatment records (STRs) had been received.  The Board found that regardless of whether there was new and material evidence, the claim would be adjudicated de novo pursuant to 38 C.F.R. § 3.156(c)(1) (if at any time after VA issues a decision on a claim, VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence).  
Thus, upon determining that the claim was to be adjudicated de novo, the Board remanded the case in July 2011 to return the case to the VA examiner who conducted a May 2009 orthopedic examination, and rendered a negative medical opinion, for the purpose of a more detailed rationale for the opinion.  In this regard, the Board notes that under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an examination is not necessary unless the claim was to be adjudicated on the merits).  Also, to the extent that the Veteran and his representative had argued that VA did not fulfill its duty to assist at the time of the prior 1974 denial of service connection for a low back disorder, this does not constitute a basis for either reopening or properly pleading that the 1974 rating decision was not final under the theory that an alleged failure in fulfilling the duty to assist constituted clear and unmistakable error within the meaning of 38 C.F.R. § 3.105 (see Cook v. Principi, 318 F.3d [1334,] 1344 (Fed. Cir. 2003) (en banc)).  

The case has now been returned to the Board.


FINDINGS OF FACT

1.  Any low back injury sustained during service was acute and transitory and did not result in chronic residual disability.  

2.  Chronic low back disability including arthritis and disc disease was first demonstrated medically after service discharge; and current low back pathology, including arthritis, which is first shown many years after service, and disc disease, are unrelated to any incident of military service. 



CONCLUSION OF LAW

A low back disorder, including a lumbar strain and disc bulging, was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the Board's April 2010 remand, the Veteran was provided with a VCAA notice by letter, dated in August 2010.  That letter incorrectly stated that new and material evidence was needed to reopen the claim since an RO denial in January 2004.  In fact, the current appeal stems from the January 2004 rating decision.  It was a prior rating decision in June 1974 which had denied the claim.  While the notice of that 1974 decision did not set forth the rationale for the denial in detail, the Board's July 2011 decision and remand explained the apparent basis for the 1974 denial.  The August 2010 letter otherwise provided the Veteran with notice of the evidence needed to substantiate a claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate service-connection and of the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, given the January 2004 rating decision, the July 2005 SOC, the June 2009 SSOC, the April 2010 Board remand, the April 2011 SSOC, the July 2011 Board decision and remand, and the April 2012 SSOC, as well as the Veteran's testimony before the DRO and the undersigned VLJ, it is clear that the Veteran has received adequate notification and actual knowledge of what is needed to substantiate his claim. 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs) and these appear to be complete.  He and his wife have testified at hearing in support of his claim.  His VA outpatient treatment (VAOPT) records are on file as are relevant records of private treatment for the disability at issue.  Also on file are his records pertaining to a claim for SSA disability benefits.  

The Veteran has been afforded a VA examination in connection with his claim for service-connection, and an addendum clarifying the rationale of the opinion has been obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

All these actions show that there has been in substantial compliance with the April 2010 Board remand and the remand portion of the Board's July 2011 decision.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Also, the adequacy of the examination and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation and no indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Lastly, the Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no requirement to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).   

Background

The service treatment records (STRs) include the report of the January 1972 service separation examination which was negative.  A February 1972 clinical record entry reflects treatment for lower back pain.  The Veteran was prescribed Robaxin and Valium, and a third medication.  There is no indication of any follow-up consultation. 

In March 1972 the Veteran filed his initial claim for service connection for residual of inservice back injuries.  

A May 1974 private clinical record indicates the Veteran had sustained a sudden lower back injury four days previously, but also had a past history of a back injury three years ago in the Army.  X-ray findings included his having six (6) lumbar vertebrae.  The diagnosis was an acute lumbar muscle pain and strain.  

Records of private hospitalization in 1974 reflect that the Veteran was hospitalized for 7 days and that the diagnosis was an acute lumbosacral sprain of ligaments.  At admission he reported having had back pain previously but indicated that it was nothing like the pain he was having now, which had come on suddenly after bending on the job. 

Electrodiagnostic testing in 1999 yielded findings indicative of lumbosacral radicular syndrome.  

In an April 2004 statement the Veteran's wife reported that they were married in December 1972.  She recalled his complaining of severe back pain then and thereafter for the next 30 years.  He had injured his back in Germany and gotten treatment and bed rest for six weeks.  

At the 2006 DRO hearing the Veteran testified that he injured his back helping to lift heavy radar equipment and was taken to a hospital where he was given a shot.  Prior to returning to his unit he was told to take bed rest for 30 days.  He did have bed rest for 30 days and then resumed his duties.  It was noted that the Veteran filed his claim for service connection only a month after service discharge but reinjured his low back while at work in 1974 when bending over to pick up some paper.  He was hospitalized following this injury in 1974.  He has had continuous treatment for low back disability since 1974, including a discectomy in 1990.  The Veteran stated that he believed that the February 17, 1972, clinical notation, which shows that he was prescribed medication for his back injury, was not written at the same time the back injury initially occurred.  He stated that the low back injury probably occurred in June or July 1971.  The Veteran's wife testified that she had not met the Veteran until after he injured his low back during service.  She did not recall when his back problems started.  

On VA spinal examination in May 2009 the Veteran reported that the onset of his low back disability was when he had sustained a back injury in 1972 during service while helping pick up at 500-pound radar unit.  He further described a 1975 injury in his employment as a tire changer requiring a hospital admission and traction for back pain.  After a physical examination and review of medical history, the VA examiner diagnosed arthritis with multilevel bulges and stenosis.  The examiner further expressed the opinion that the Veteran's back condition was not caused by or a result of injury during service.  The rationale was that "acute injury in 1975 is more likely to be the initiating factor, more so than the one in-service injury in 1972."  

At the 2010 travel Board hearing the Veteran testified that he was provided a service separation examination in January 1972 which was prior to his inservice low back injury and this explains why no low back pathology was noted on the service discharge examination.  Rather, he stated that he was not given sufficient time to seek extensive low back treatment from the time of his low back injury, after the January 1972 discharge examination, until his separation from active service on February 28, 1972.  He reported that his low back injury in 1974 was merely an aggravating injury to the inservice injury.  

In September 2011 the Veteran's claim files were reviewed by a VA physician (other than the physician that conducted the May 2009 VA spinal examination) for the purpose of providing clarification as to the opinion rendered after the 2009 VA examination.  The diagnosis was degenerative disc disease of the lumbar spine with spinal stenosis.  It was opined that this disorder was less likely as not (less than 50-50 probability) related to military service.  The physician provided an enumerated seven-point discussion of his rationale for this conclusion.  

The first point in the physician's stated rationale was that there was only one, very brief, record of low back pain in February 1972, approximately 10 days before the Veteran's discharge from service.  The physician noted that the Veteran stated that he was placed on bed rest for one month, and then allowed to return to duty.  The Board notes that the examiner concluded the first point of his rationale by stating that this history was not compatible with the chronology of the injury (inasmuch as the injury occurred only 10 days prior to his discharge from service).  In the second point of his rationale, the examiner noted that the Veteran filed a claim shortly after discharge (in March 1972), but specifically stated that the filing of a claim is "not considered evidence of continuing medical treatment."  In the third enumerated point of the examiner's rationale, the examiner pointed out that the next documented treatment for his low back problems was approximately 26 months later, after an apparent on-the-job injury.  The examiner went on to discuss the severity of the on-the-job injury stating that although inciting trauma seemed minor, that was often the case when dealing with discogenic back pain.  The fact that he was hospitalized and placed in pelvic traction, which was standard care at that time, implied a relatively significant amount of pain despite the minor injury.  As point four in the rationale, the physician pointed out that the next major problem the Veteran had was in the late 1980s or early 1990s.  This problem was not well documented by medical records, but the Veteran stated he was hospitalized in the Houston area.  The examiner concludes this point by stating: "Apparently this was also a job-related injury."  In point number five of his rationale, the examiner states that the recently submitted evidence only documented the extent of the problems at this time.  It does not establish a nexus sufficient for service connection.  These records did not provide additional evidence of treatment during the period when the medical records are silent, or indicate a traumatic injury.  In point number six, the physician concluded that the Veteran's history did not deviate from a normal progression of age-related discogenic back disease.  

The physician went on to discuss degenerative disc disease and to differentiate it from post-traumatic problems.  The physician stated that degenerative disc disease was the preferred term for changes in the spine that occurred with age and senescence.  He pointed out that the natural history of degenerative disc disease of the spine, whether cervical or lumbar, was that the disease usually begins at the lower lumbar or lower cervical disc spaces.  This was known as intervertebral disc disease.  The degeneration then proceeded proximally with increasing age.  Changes were quite often seen in the late 20s.  Spondylosis was calcification (spurring, osteophytes) at the margin of the annular ligaments.  Disc space narrowing was loss of height between vertebral bodies.  Facet joint arthritis (or arthrosis) occurred after narrowing of the disc space with resultant mal-alignment of the facet joints.  Arthritis of the spine was an often used term that might be applied to any of these problems.  However, true arthritis involved a synovial joint space, and should be confined to the facet joints.  Spinal stenosis occurred when these changes combined to narrow the space within the spinal canal to the point that there was pressure on multiple nerve roots.  It was a degenerative problem, and not a post-traumatic problem.  

The physician concluded with point number seven, stating that the Veteran, by all objective evidence, had a minor problem (during service) with low back pain.  He had no treatment until 26 months later, after another injury.  The examiner stated that this did not meet the criteria of treatment within one year that was required of other Veteran's seeking service connection.  



Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

The Board must determine whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or if the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the Board observes that the Veteran had treatment for a back problem during service, and that he has had subsequent back injuries and treatment for back problems on multiple occasions since service.  The crux of the question before the Board is whether the Veteran currently suffers from a back disability that is related to service, or related to some post-service event, including the aging process.  As discussed below, the weight of the medical evidence is against a finding that the Veteran's current back disorder is related to service.  

Although the Veteran has related having been treated during service for back disability, including having been hospitalized (which is not corroborated by the STRs), the service separation examination was negative for any findings of a back disorder.  A treatment record in February 1974 (after the separation examination but prior to actual discharge from service) noted that the Veteran was given medication for back pain.  It is noteworthy that the Veteran did file a claim for service connection for back injury residuals the next month, i.e., March 1972 (although that claim was denied by VA).  Even with his information, however, there is insufficient evidence to conclude that the Veteran had a "chronic" back disorder during service.  Specifically, there was an insufficient combination of manifestations to identify a diagnosis entity and there was no medical or clinical notation that the isolated incident of back pain in February 1972 was part of or a continuation of a chronic back disorder.  

As to continuity of symptomatology, the postservice record is negative for objective clinical evidence of low back disability until the Veteran sustained a work-related injury in 1974.  It was only then that he had X-rays taken.  Despite his testimony of inservice hospitalization, the evidence on file shows that his very first period of hospitalization for a back injury was in 1974, after the work-related injury.  Even more significant are the clinical records of 1974 which specifically note that while the Veteran reported that he had had back pain before, it was nothing like the pain he had after the postservice work-related injury.  Thereafter, there is no medical evidence of back disability until another work-related injury in the late 1980s or early 1990s.  

The post service clinical evidence creates a disability picture which differs greatly from that which the Veteran postulates.  As opposed to his having had continuous low back symptoms after service, the clinical records indicate that the Veteran only had only episodes of chronic low back following his first (of several) post service work-related back injuries.  In support of the Veteran's contention he offers his lay statements and testimony, and the testimony of his wife (who did not know him during his period of military service).  The Veteran offers no medical opinion in support of his claim and he, himself, is not competent to offer an opinion of a medical nature or as to etiology of his current low back disability.  While he is competent to report his symptomatology over the years, he lacks the education, training, expertise to provide a medical opinion as to etiology of a current disability.  
Further, while the Veteran is competent to discuss his symptoms and treatment, his account of inservice treatment for back problems (as noted by a VA examiner) is not in keeping with the STRs and, so, is not credible.  

To the contrary, the only medical opinions on file do not support the Veteran's claim.  The 2011 VA opinion was based in part on a history related by the Veteran.  Such history was consistent with the testimony at the travel Board hearing that the injury for which he was given medication on February 17, 1972, occurred on that date and, so, was after the January 1972 service discharge examination.  

Previously, the Veteran testified at the DRO hearing that he believed that the injury had occurred in 1971, months prior to the February 17, 1972, clinical notation.  However, even if this was the case it must be concluded, based on the January 1972 service separation examination which found no pertinent abnormality, that any injury in 1971 was no more than acute and transitory, with the February 17, 1972, clinical notation of low back pain representing a complaint unrelated thereto.  

The VA physician in 2011 assessed the Veteran's credibility, and, likewise, the Board must also assess the Veteran's credibility.  Prior to this assessment the Board notes that the physician that rendered the 2011 opinion stated that the fact that the Veteran filed a claim for service connection for low back disability shortly after service was not evidence of continuing medical treatment.  However, continuing medical treatment is not a requirement; rather, it is continuity of symptomatology which is required.  

Likewise, that physician's opinion suggests that it was his belief that for service connection for arthritis to be granted on a presumptive basis that there had to be evidence of treatment within the first year after discharge from active service.  However, this is also not correct because, again, it is acceptable competent evidence which must show the existence of arthritis within the first postservice year, regardless of whether the Veteran sought or received treatment for arthritis within the first postservice year.  Nevertheless, the Board notes that there is no radiological evidence of arthritis of the Veteran's lumbosacral spine within the first year after his discharge from service in February 1972 or for many years thereafter.  In any event, these misunderstandings of the governing law by the 2011 VA physician do not detract from the soundness of the medical aspect of that physician's opinion which was based on a review of the claims files.  Adding to the weight of the physician's opinion is the fact that he set forth a detailed discussion of the relevant medical terminology regarding spinal disabilities, cited the relevant history and facts in this case, and arrived at a logical conclusion supported by a detailed rationale.  

In view of the foregoing, it must be determined whether lay evidence is both competent and, in the opinion of the Board (and not just that of the physician that rendered the 2011 opinion) credible.  Once lay evidence is found to be competent, it must be determined whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency, which requires "personal knowledge," i.e., that which is personally observed or which comes via "the use of [] senses," and credibility "a factual determination going to the probative value of the evidence").  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (Competent lay evidence is that not requiring specialized education, training, or experience if from one with knowledge of facts or circumstances that can be observed and described by a lay person). 

A layperson can attest to factual matters of first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, or undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, a lay person is not capable of making medical conclusions, thus, any such statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 38 C.F.R. § 3.159(a)(1) (Competent medical evidence is that from one qualified by education, training, or experience to offer medical diagnoses, statements, or opinions and can include statements conveying sound medical principles found in  medical treatises or authoritative writings such as medical and scientific articles and  research reports or analyses). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while a layperson is competent to report what comes to him or her through his or her senses, that person does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient to establish an element required for service connection but adjudicators must determine the credibility and weigh the evidence, including lay evidence as well as the absence of supporting contemporary medical evidence, although the latter may not be the sole basis for finding lay evidence not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson is competent to identify a condition which is simple, e.g., a broken leg, and sometimes not, e.g., a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

As to the first circumstance, lay identification of symptoms, in Barr v. Nicholson, 21 Vet. App. 303 (2007) lay evidence of symptoms is competent when the symptom(s) is readily observable and identifiable.  However, a layperson is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this case, the issue does not involve a simple diagnosis based on readily observable and identifiable symptoms.  See Jandreau; see also Woehlaert.  The claimant is not competent to provide more than simple medical observations.  The current diagnoses may not be diagnosed via lay observation alone and the Veteran is not competent to provide a complex medical opinion regarding the etiology of the claimed disability to include whether claimed pain is due to an inservice injury.  This is particularly true here in light of the Veteran's multiple postservice supervening back injuries.  See Barr.  Thus, the Veteran's lay assertions are not competent or sufficient in this regard.  

The only opinions in this case which address the dispositive question in this appeal were rendered in 2009 and 2011.  Both opinions were negative, i.e., they do not support the claim.  The more explanatory opinion in 2011 found that the Veteran was not given bed rest for 30 days because the injury (according to the version related by the Veteran at the travel Board hearing) occurred on February 17, 1972, and he was discharged from service less than two weeks later (on February 28, 2972).  The physician in 2011 did note that the Veteran actually filed a claim for service connection for low back disability shortly after discharge from active service but, nevertheless, found that the postservice injury which required actual hospitalization and pelvic traction was the most likely cause of the Veteran's current low back disability.  Moreover, the Veteran's subsequent, and now current, clinical picture was felt to represent normal progression of age-related discogenic back disease.  

The Veteran has sought to emphasize the nature of an inservice back injury, i.e., helping to lift a several hundred pound object, as opposed to the nature of his earliest postservice injury which he described as merely bending over.  However, a clinical notation at that time, in 1974, indicated that while he had previously had back pain, there was no clinical notation at that time of his having had continuous back pain since service.  Significantly, he reported in 1974 that he had not previously had back pain of the severity of the pain in 1974.  This is consistent with the observation by the VA physician in 2011 that discogenic pain was often precipitated by minor trauma.  This tends to corroborate that opinion of the VA physician in 2011 and to negate the Veteran's proposition that his inservice injury was greater, especially since the postservice injury required both hospitalization and pelvic traction.  

To the extent that the physician in 2011 did not render an opinion based on the alternate history related by the Veteran, at the DRO hearing in 2006, of the injury occurring in 1971, with an implicit suggestion that the February 1972 clinical notation represented a continuation of chronic inservice symptoms, the Board again notes that the intervening service discharge examination in January 1972 found no low back pathology.  Moreover, the 2011 opinion has not been challenged on the basis of the examiner not having chosen to address this history, as opposed to the alternate history related at the travel Board hearing and the 2009 VA examination.  Furthermore, the fact that the Veteran had related two alternative histories as to the date of his inservice injury detracts from his credibility, even though he filed a claim for service connection for low back disability in March 1972.  Accordingly, the Board gives greater probative value to the opinion of the VA physician in 2011 than to the lay evidence seeking to establish continuity of symptomatology.  

Lastly, the lay evidence in this case does not address or establish the second and third scenarios of when lay evidence is competent, i.e., lay evidence of a contemporary diagnosis or a description of symptoms at the time which is supported by a later diagnosis by a medical professional.  Jandreau, Id.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder, to include a lumbar strain and disc bulging.  

[Order on following page.]



ORDER

Service connection for a low back disorder, to include a lumbar strain and disc bulging, is denied. 


____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


